Action for rent. Order of the County Court of Suffolk County granting defendants’ motion to require the plaintiff to serve an additional amended complaint naming as an additional plaintiff therein her husband, George Wicks, and granting other relief, in so far as appealed from, reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The amended complaint discloses on its face that the cause of action upon which plaintiff sues vests solely in the plaintiff. Under that complaint plaintiff seeks rent based on an agreement by the defendants for occupancy of the property as monthly tenants during a period subsequent to the time that plaintiff’s husband conveyed to her his interest in the real property which the defendants occupied as monthly tenants. These facts appearing in the amended complaint reveal that plaintiff’s husband has no interest in the property or the cause of action upon which plaintiff sues, and is neither a necessary nor proper party plaintiff. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.